

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement') is entered into this 16th
day of April, 2020 by and between Immunomedics, Inc., a Delaware corporation
having its principal offices in Morris Plains, New Jersey (the "Company") and
Harout Semerjian (the "Executive").


WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer, and Executive desires to serve in such capacity on behalf of
the Company, upon the terms and conditions hereinafter set forth; and


WHEREAS, Executive acknowledges that he has had an opportunity to consider this
Agreement and to consult with an independent advisor of his choosing with regard
to the terms of this Agreement, and enters into this Agreement voluntarily and
with a full understanding of its terms.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1. Employment.


1.1     Employment Period. Subject to the provisions for earlier termination
provided herein, Executive's employment hereunder will be for a two (2) year
term commencing on April 16, 2020 (the "Start Date") and ending on April 16,
2022 (the "Initial Employment Period''); provided, however, that the Initial
Employment Period and each Renewal Period thereafter shall automatically renew
for successive one (1) year periods thereafter (each a "Renewal Period," and any
and all Renewal Periods (if any) together with the Initial Employment Period,
the "Employment Period''), unless at least ninety (90) days prior to the end of
the Initial Employment Period or any Renewal Period, one party notifies the
other in writing that he/it is exercising the option not to renew the Employment
Period. Executive's employment shall terminate on the last day of the Employment
Period following any such notice of non-renewal, in the absence of a mutually
agreed successor employment agreement.


1.2 Public Announcement. No public release, statement or communication
concerning Executive's employment with the Company shall be made by Executive
without the prior written approval of the Company's Board of Directors (the
"Board'') or its designee.


1.3     Duties and Responsibilities. Commencing on the Start Date, Executive
shall serve as the President and Chief Executive Officer ("CEO") of the Company,
reporting to the Board, and shall perform all duties and accept all
responsibilities incident to such positions and such other duties as may be
reasonably assigned to Executive by the Board consistent such positions. The
Company shall appoint Executive as a member of the Board as soon as reasonably
practicable (but no later than
ten (10) days) following the Start Date to be immediately effective on the date
of such appointment. Executive shall be renominated to the Board for each
successive term during the Employment Period. Executive agrees to accept such
appointment and to serve during the Employment Period as a member of the Board,
without any additional compensation therefor. Upon termination of Executive's
employment with the Company for any reason, Executive shall immediately resign
from the Board and take such further actions as may be necessary or desirable to
effectuate the foregoing.


1.4     Extent of Services. Executive shall use his best efforts to carry out
Executive's duties and responsibilities under Section 1.3 hereof and, consistent
with the other provisions of this Agreement, shall devote substantially all of
Executive's business time, attention and energy thereto. In the performance of
his duties, Executive shall observe and adhere to all applicable Company
policies and procedures as may be interpreted, adopted, revised or deleted from
time to time in the Company's sole discretion. During the Employment Period,
Executive may engage in (a) volunteer services for or on behalf of such
religious, educational, non-profit and/or other charitable organization as
Executive may wish to serve and (b) with the consent of the Board (which consent
shall not be unreasonably withheld), serve on one (1) for-profit boards of
directors, in all such cases not interfering with Executive's


EAST\172252900.4
1







--------------------------------------------------------------------------------




responsibilities and performance of Executive's duties hereunder. The foregoing
shall not be construed as preventing Executive from owning less than one percent
(1%) of the total outstanding shares of a publicly traded company.


1.5     Principal Location of Services. Executive shall perform his duties
hereunder principally out of the Company's corporate headquarters (presently
located in Morris Plains, New Jersey) and shall undertake such travel within or
outside of the United States as is necessary or advisable for the efficient
operations of the Company and the performance of Executive's duties hereunder.


1.6     Indemnification Agreement. The Company and Executive shall, effective
the Start Date, enter into a customary indemnification agreement entered into by
members of the Board and Company officers, and Executive shall be covered as an
insured under the contract of directors and officers liability insurance that
insures other members of the Board.


2. Compensation and Benefits.


2.1    Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary ("Base Salary") at the annual rate of
Six Hundred Seventy Five Thousand Dollars ($675,000.00), subject to all required
withholdings and authorized deductions and payable bi-weekly in installments at
such times as the Company customarily pays its other senior level executives.
Executive's Base Salary is subject to annual review by the Board consistent with
other members of the Company's executive team.


2.2     Annual Discretionary Cash Bonus. For each fiscal year during the
Employment Period, commencing with the January 1, 2020 fiscal year, Executive
shall be eligible to receive an annual discretionary cash bonus (the "Annual
Bonus") for the services rendered by Executive under this Agreement. The payment
and amount of the Annual Bonus, if any, will be determined by the Compensation
Committee of the Board (the "Compensation Committee") in its sole discretion,
based on Executive's individual performance and Company performance, in each
case measured against performance goals and targets established by the
Compensation Committee. During the Employment Period, Executive's Annual Bonus
target shall not be less than seventy percent (70%) of Executive's Base Salary
for the applicable fiscal year (the "Target Bonus"). The amount of the Annual
Bonus, if any, will be determined as of the end of each fiscal year during the
Employment Period and shall be paid as soon as reasonably practicable after the
end of each fiscal year to which the bonus relates, but in no event later than
2-112 months after the end of such fiscal year. Any Annual Bonus with respect to
the fiscal year commencing January l, 2020 shall be prorated (on a daily basis
relative to 366) based on the Start Date. Subject to the Compensation
Committee's discretion, and Section 3 of this Agreement, in no event shall
Executive be eligible to receive an Annual Bonus, or any portion thereof, unless
Executive is employed in good standing by the Company both at the time the
amount of the Annual Bonus, if any, is determined by the Board or Compensation
Committee, and at the time such Annual Bonus, as so determined, is paid.


2.3     Equity Compensation.


(a)     Annual Equity Grants. Executive shall be eligible to receive annual
equity grants, at such time as annual equity grants are made to other executives
commencing in fiscal year 2021, in such amounts, types and terms as determined
in the sole discretion of the Board based on Executive's individual performance
and the performance of the Company. The terms and conditions of the annual
equity grant will be established by the Board at the time of the grant and will
be subject to the terms of the Company's applicable equity plan and form of
equity award agreement. Annual equity grants shall be subject to reevaluation
each performance period based on peer market data and shall be subject to the
sole discretion of the Board.


(b)     Initial Equity Grants. As soon as practical (but not more than ten (10)
days) after the Start Date, the Company will grant to Executive, pursuant to the
terms of the Company's 2014 Long-Term Incentive Plan (the "Plan"), and
applicable award agreements, the following equity grants:
        
(i)     Time-Based Stock Option Grant. A grant of stock options under the Plan


EAST\172252900.4
2







--------------------------------------------------------------------------------




exercisable for up to 252,602 shares of common stock ("Time-Based Option''),
subject to time-based vesting of twenty-five percent (25%) on the first (lst)
anniversary of the Start Date and quarterly pro rata vesting thereafter through
the fourth anniversary of the Start Date and the terms of the applicable award
agreement, including continued employment through the applicable vesting dates
subject to paragraph (iv) below, attached hereto as Exhibit A. The Time-Based
Option shall be a nonqualified stock option, and will have an exercise price per
share equal to the Fair Market Value (as defined in the Plan) of a share of
common stock of the Company on the date of grant, which will be the Executive's
Start Date.


(ii)     Performance-Based Unit Grant. A grant of 50,075 performance- based
restricted stock units ("PSUs"), subject to the following vesting schedule and
the terms of the applicable PSU award agreement, including continued employment
through the applicable vesting conditions subject to paragraph (iv) below,
attached hereto as Exhibit 8:


1. One-third (1/3) shall vest upon achieving gross revenue of not less than
$[***] million from sales of the Company's sacituzumab govitecan (SG) drug for a
fiscal quarter as reported in the Company's quarterly (10-Q) or annual (10-K)
income statement, as applies, filed with the U.S. Securities and Exchange
Commission;
    
2. Another one-third (1/3) shall vest upon achieving gross revenue of not less
than $[***] million from sales of the Company's sacituzumab govitecan (SG) drug
for a fiscal quarter as reported in the Company's quarterly (10-Q) or annual
(10-K) income statement, as applies, filed with the U.S. Securities and Exchange
Commission; and


3. Another one-third (1/3) shall vest on SG approval in 2nd Indication overall.


(iii)     Time-Based Unit Grant. A grant of 50,075 time-based restricted stock
units ("RSUs"), subject to time-based vesting of 50% on the first (1st)
anniversary of the Start Date and 50% on the second (2nd) anniversary of the
Start Date and the terms of the applicable RSU agreement, including continued
employment through the applicable vesting dates subject to paragraph (iv) below,
attached hereto as Exhibit C.


(iv)     Vesting on Certain Terminations. In the event of a termination of
Executive's employment pursuant to Section 3.1, the unvested portion (if any) of
the Time­ Based Option and RSUs shall immediately vest as if Executive's service
with Company had continued for six (6) months following his termination of
employment and such vested portion of the Time-Based Option shall be exercisable
and such vested number of RSUs promptly settled, and the unvested portion (if
any) of the Time-Based Option, RSUs, and PSUs shall be cancelled as of the date
of Executive's termination. In the event of a termination of Executive's
employment pursuant to Section 3.2, the unvested portion (if any) of the
Time-Based Option, RSUs, and the PSUs shall immediately fully vest, the
Time-Based Option shall be exercisable and the RSUs and PSUs promptly settled.


2.4     Retirement and Welfare Plans. Executive shall be eligible to participate
in employee retirement and welfare benefit plans made available to the Company's
senior level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans. Nothing in this Agreement shall
prevent the Company from adopting, amending or terminating any retirement,
welfare or other employee benefit plans or programs from time to time as the
Company deems appropriate.


2.5     Vacation. Executive shall be entitled to four (4) weeks of annual paid
vacation, which shall be subject in all respects to the terms and conditions of
the Company's vacation and paid time off policies, as may be in effect from time
to time.


2.6     Reimbursement of Expenses. Executive shall be eligible to be reimbursed
for all customary and appropriate business-related expenses actually incurred by
Executive and documented in accordance with the Company's policies applicable to
senior level executives and as may be in effect from time to time.


EAST\172252900.4
3







--------------------------------------------------------------------------------






2.7     Relocation Expenses. Company shall provide a bonus of $225,000 (the
"Relocation Bonus"), subject to all required and authorized withholdings, to
cover relocation and travel expenses for Executive and his family. Such
Relocation Bonus shall be paid within thirty (30) days of the Start Date.
Executive shall be obligated to immediately repay the gross amount of the
Relocation Bonus if Executive is terminated by the Company for Cause or he
voluntarily terminates his employment other than for Good Reason (as defined in
Section 3.8) (and other than due to Disability ((as defined in Section 3.3))
prior to the one-year anniversary of the Start Date or, if earlier, prior to a
Change in Control.


2.8     Professional fees. Company will reimburse executive up to $10,000 for
professional fees incurred with respect to actual commencement of employment
with Company, subject to presentation of one or more invoices therefor, subject
to required and authorized tax withholdings, if any.


3. Termination. Notwithstanding Section 1, Executive's employment shall
terminate, and the Employment Period shall terminate concurrently therewith,
upon the occurrence of any of the following events:


3.1    Termination Without Cause or Resignation for Good Reason or Company Non-
Renewal of the Employment Period Before a Change of Control.


(a)     The Company may terminate Executive's employment at any time without
Cause (as defined in Section 3.8) prior to the expiration of the then-current
Employment Period from the position in which Executive is employed hereunder
upon not less than thirty (30) days' prior written notice to Executive. The
Company shall have the discretion to terminate Executive's employment during the
notice period and pay continued Base Salary in lieu of notice. In addition,
Executive may initiate a termination of employment under this Section 3.1 by
resigning for Good Reason (in accordance with the notice and other provisions
set forth in Section 3.8(c)). In addition, a termination of Executive's
employment upon the expiration of the then-current Employment Period in Section
1.1, following a Company notice to Executive of a non-renewal of the Employment
Period, shall be deemed a termination by the Company without Cause for all
purposes.


(b)     Upon termination under this Section 3.1, Executive shall receive


(i) Executive's accrued but unpaid Base Salary through the date of termination
(payable on the Company's first (151) payroll date after Executive's date of
termination or earlier if required by applicable law), (ii) any unreimbursed
business expenses incurred by Executive and payable in accordance with the
Company's standard expense reimbursement policies and Section 20 of this
Agreement, and (iii) benefits earned, accrued and due under any qualified
retirement plan or health and welfare benefit plan in which Executive was a
participant in accordance with applicable law and the provisions of such plan
(collectively, the amounts in this Section 3.1(b) are "Guaranteed Payments").


(c)     If Executive's employment terminates as described in Section 3.1(a)
above and if, upon such termination, Executive (i) executes within twenty-one
(21) days (or forty-five(45) days to the extent required by applicable law)
after presentation to the Executive of, that he does not revoke, a written
general release in a form provided by the Company releasing the Company from any
and all claims (including with respect to all matters arising out of or related
to Executive's employment by the Company or the termination thereof) (the
"Release"), and (ii) complies with the terms and conditions of the Release,
including, without limitation, the terms and conditions of Sections 5, 6, 7, 8,
and 9 (which shall be incorporated in the Release by reference) below, Executive
will be entitled to receive the benefits described below (collectively, the
"Severance"):


(i)     Executive shall receive cash severance in an amount equal to (A)
eighteen (18) months of Executive's then-current Base Salary (the "Base Salary
Severance") plus (B) Executive's Target Bonus for the fiscal year in which
Executive's employment is terminated prorated based on the number of days
Executive is employed during such fiscal year and subject to satisfaction of any
and all applicable performance conditions as determined by the Company or the
Compensation Committee in its discretion. The Base Salary Severance amount, less
all required withholdings and authorized deductions, shall be paid in
substantially equal installments consistent with the Company's regularly
scheduled payroll until the Severance has been paid in full,


EAST\172252900.4
4







--------------------------------------------------------------------------------




subject to Section 3.1(d) below. The Bonus Severance amount, less all required
withholdings and authorized deductions, shall be paid at such time as bonuses
are paid pursuant to Section 2.2 above, subject to Section 3.l(d) below.


(ii)     Provided that Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA"), the Company shall, for a period of eighteen (18) months
following Executive's date determination (the "COBRA Period"), pay the premiums
for COBRA healthcare continuation coverage for Executive, and, where applicable,
his spouse and eligible dependents, less an amount equal to the required monthly
employee payment for such coverage calculated as if Executive had continued to
be an employee of the Company throughout such period (the "COBRA Payment").
Notwithstanding the foregoing, payments specified under this Section 3.1(c)(ii)
shall cease if the Company's statutory obligation to provide such COBRA
healthcare continuation coverage terminates for any reason before the expiration
of the COBRA Period, including but not limited to Executive's failure to timely
elect continuation coverage under COBRA.


(iii)     Six (6) months of senior executive-level outplacement services
provided by an outplacement vendor selected by Company, provided, however, that
no payment will be made to Executive in lieu of such services.


(d)     Except as otherwise required by Section 3.10, the benefits described in
subsections (i) and (ii) above (except with respect to the Bonus Severance)
shall begin within sixty (60) days after Executive's termination date, provided
Executive has timely executed and not revoked the Release within such sixty (60)
day period; and provided that notwithstanding any provision of this Agreement to
the contrary, in no event shall the timing of Executive's execution of the
Release, directly or indirectly, result in Executive's designating the calendar
year of payment, and if a payment that is "nonqualified deferred compensation"
as defined under Section 409A of the Code ("Section 409A") is subject to
execution of the Release could be made in more than one taxable year of
Executive, payment shall be made on the earliest date permitted under the terms
of the Release in the later such taxable year.


(e)     Executive agrees and acknowledges that the Severance provided to
Executive pursuant to Section 3.l(c) is in lieu of, and is not in addition to,
any benefits to which Executive may otherwise be entitled under any Company
severance plan, policy, or program, other than the Guaranteed Payments.


(f)     Executive agrees and acknowledges that if Executive fails to comply with
Section 5, 6, 7, or 8 below, all payments under Section 3.l(c) shall immediately
cease and Executive shall be required to repay immediately any cash Severance
previously paid by the Company thereunder.


3.2     Termination Without Cause or Resignation for Good Reason or Company Non-
Renewal of the Employment Period Upon or After a Change of Control.


(a)     If a Change of Control occurs and, during the one-year period commencing
on the date of the Change of Control, the Company terminates Executive's
employment without Cause, Executive initiates a termination of employment by
resigning for Good Reason or the Executives' employment terminates upon the
expiration of the Employment Period in Section 1.1. following a Company notice
to Executive of a non-renewal of the Employment Period (which shall be deemed a
termination by the Company without Cause for all purposes) prior to the
expiration of the then-current Employment Period, this Section 3.2 shall apply
in lieu of Section 3.1.


(b)     Upon termination under this Section 3.2, Executive shall receive the
Guaranteed Payments. With the exception of unreimbursed business expenses, which
shall be paid in accordance with Company policy and Section 20 of this
Agreement, or as otherwise provided in the applicable benefit plan, Executive
will be paid the Guaranteed Payments on the Company's first (JS1) payroll date
after Executive's date of termination, or earlier if required by applicable law.


(c)     If Executive's employment terminates as described in Section 3.2(a) and
if, upon such termination, Executive (i) executes within twenty-one (21) days
(or forty-five (45) days to the extent required by applicable law) after
presentation to the Executive of, that he does not revoke, a Release, and (ii)
complies with the terms and conditions of the Release, including without
limitation, Sections 5, 6, 7, 8, and 9 (which shall be incorporated into the
Release by reference) below, Executive shall be entitled to receive the
following payments (collectively, the "Change of Control Severance"):




EAST\172252900.4
5







--------------------------------------------------------------------------------




(i)     Executive shall receive cash severance in an amount equal to the sum
of(A) twenty-four (24) months of Executive's then-current Base Salary, plus (B)
Executive's Target Bonus for the fiscal year in which Executive's employment is
terminated plus (C) Executive's Target Bonus for the fiscal year in which he is
terminated prorated based on the number of days Executive is employed during
such fiscal year and subject to satisfaction of any and all applicable
performance conditions as determined by the Company or the Compensation
Committee in its discretion. The severance amount shall be paid in a single
lump-sum payment, less all required withholdings and deductions, subject to
Section 3.2(d) below.


(ii)     Provided that Executive timely and properly elects continuation
coverage under COBRA, the Company shall, for the COBRA Period, pay the COBRA
Payment (as defined in Section 3.1(c)(ii) above). Notwithstanding the foregoing,
payments specified under this Section 3.2(c)(ii) shall cease if the Company's
statutory obligation to provide such COBRA healthcare continuation coverage
terminates for any reason before the expiration of the COBRA Period, including
but not limited to Executive's failure to timely elect continuation coverage
under COBRA.


(iii)     Six (6) months of senior executive-level outplacement services
provided by an outplacement vendor selected by Company, provided, however, that
no payment will be made to Executive in lieu of such services.


For the avoidance of doubt, any termination of Executive's employment upon
expiration of the then-current Employment Period as a result of non-renewal by
either party shall not entitle Executive to payment of Severance or Change of
Control Severance.


(d)     Except as otherwise required by Section 3.10, the payments described in
subsections (i) and (ii) above shall be paid or begin, as the case may be,
within fifteen (15) days after expiration of the revocation period of the
Release, provided Executive has timely executed and not revoked the Release; and
provided that notwithstanding any provision of this Agreement to the contrary,
in no event shall the timing of Executive's execution of the Release, directly
or indirectly, result in Executive's designating the calendar year of payment,
and if a payment that is "nonqualified deferred compensation" as defined under
Section 409A is subject to execution of the Release could be made in more than
one taxable year of Executive, payment shall be made on the earliest date
permitted under the Release in the later such taxable year.


(e)     Executive agrees and acknowledges that the Change of Control Severance
provided to Executive pursuant to Section 3.2(c) is in lieu of, and not in
addition to, any benefits to which Executive may otherwise be entitled under any
Company severance plan, policy, or program, other than the Guaranteed Payments.


(f)     Executive agrees and acknowledges that if Executive fails to comply with
Section 5, 6, 7 or 8 below, all payments under Section 3.2(c) shall immediately
cease and Executive shall be required to repay immediately any Change of Control
Severance previously paid by the Company thereunder.


3.3     Termination by Reason of Disability. Subject to applicable state and
federal law, the Company may terminate Executive's employment if Executive has
been unable to
perform the material duties of Executive's position for a period of ninety (90)
consecutive days or one hundred eighty (180) days in the aggregate during any
twelve (12) month period because of physical or mental injury or illness
("Disability"). Executive agrees, in the event of a dispute under this Section
3.3 relating to Executive's Disability, to submit to a physical examination by a
licensed physician jointly selected by the Board and Executive. If the Company
terminates Executive's employment for Disability, Executive will not receive the
Severance, the Change of Control Severance or any other severance compensation
or benefits, except that the Company shall pay to Executive the Guaranteed
Payments.


3.4     Termination by Reason of Death. If Executive dies while employed by the
Company, all obligations of the parties hereunder shall terminate immediately.
Executive will not receive the Severance, the Change of Control Severance or any
other severance compensation or benefits, except that the Company shall pay to
Executive's executor, legal representative, administrator or designated
beneficiary, as applicable, the Guaranteed Payments.


3.5     Termination for Cause or Resignation without Good Reason. The Company
may terminate


EAST\172252900.4
6







--------------------------------------------------------------------------------




Executive's employment at any time for Cause upon written notice to Executive
and Executive may initiate a termination of employment by resigning without Good
Reason upon not less than thirty (30) days' prior written notice to the Company,
and in any such event all payments under this Agreement shall cease except that
the Company shall pay to Executive the Guaranteed Payments. In such event,
Executive will not receive the Severance, the Change of Control Severance, or
any other severance compensation or benefits.


3.6     Notice of Termination. Any termination of Executive's employment by
either party shall be communicated by a written notice of termination to the
other party hereto given in accordance with Section 13. The notice of
termination shall (a) indicate the specific termination provision in this
Agreement relied upon; (b) briefly summarize the facts and circumstances deemed
to provide a basis for a termination of employment and the applicable provision
hereof, provided, that no basis need be provided by the Company in connection
with a termination without Cause by the Company or a termination without Good
Reason by Executive; and


(c) specify the termination date in accordance with the requirements of this
Agreement.


3.7     Cooperation with the Company After Termination. During any notice period
preceding termination of Executive's employment for any reason, Executive agrees
to cooperate with the Company in all matters relating to the winding up of
Executive's pending work and the orderly transfer and transition of any such
pending work to such other employees as may be designated by the Company.
Following termination of employment, Executive agrees to cooperate with the
Company, at reasonable times and locales and upon reasonable prior notice, in
(a) responding to requests by the Company for information concerning work
performed by Executive during the period of Executive's employment with the
Company and with regard to any matters that relate to or arise out of the
business of the Company during the period of his employment and about which
Executive may have knowledge; and (b) any investigation or review that may be
performed by the Company or any government authority or in connection with any
litigation or proceeding in which the Company may become involved. Executive's
obligations under this Section 3.7 include (without limitation) (i) making
himself available to testify on behalf of the Company or any of its affiliates
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative; (ii) assisting the Company or any of its affiliates in any such
action, suit, or proceeding, by providing truthful and accurate information;
(iii) and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to any of the Company's affiliates as may
be reasonably requested and after taking into account the Executive's
post-termination responsibilities and obligations. The Company will reimburse
Executive for any reasonable travel and out of pocket expenses incurred by
Executive in providing such cooperation.


3.8     Definitions.


(a)     "Cause" shall mean any of the following grounds for termination of
Executive's employment:


(i)     Executive has been convicted of or enters a plea of guilty or nolo
contendere to, any felony or any crime involving moral turpitude;


(ii)     Executive fails to perform Executive's reasonably assigned duties for
the Company (other than a failure resulting from Executive's incapacity due to
physical or mental illness), which failure has continued for a period of at
least thirty (30) days after a written notice of demand for substantial
performance, signed by a duly authorized officer of the Company, has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform;


(iii)     Executive directly or indirectly causes material damage to any
tangible or intangible property of or belonging to the Company;


(iv) Executive engages in conduct that is harmful to the public reputation of
the Company


(v)     Executive engages in any act of dishonesty, fraud, or immoral or
disreputable conduct;


(vi)     Executive engages in willful misconduct or gross negligence in the


EAST\172252900.4
7







--------------------------------------------------------------------------------




performance of Executive's duties;


(vii)     Executive materially breaches any material covenant or condition of
this Agreement (including Sections 5, 6, 7, 8, 9 or 10 below) or any other
written agreement between the parties, or breaches Executive's fiduciary duty to
the Company;


(viii)     Executive materially violates or breaches the Company's written code
of ethics, conduct, or other material written policy applicable to Executive; or


(ix)     Executive is not, or is no longer, eligible to work in the United
States in compliance with the Immigration Reform and Control Act of 1986, from
and after commencement of the Employment Period.


(b)     "Change of Control" shall mean:


(i)     A merger, consolidation, reorganization, or similar form of corporate
transaction approved by the Company's stockholders, unless securities
representing more than fifty percent (50%) of the total and combined voting
power of the outstanding voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly, by the
persons who beneficially owned the Company's outstanding voting securities
immediately prior to such transaction; or


(ii)     The sale, transfer or other disposition of Company assets (including by
way of merger or spin-off of any subsidiary or subsidiaries of the Company)
occurring within a twelve (12) month period and representing, at a minimum, not
less than forty percent (40%) of the total gross fair market value of all assets
of the Company, to any person, entity, or group of persons acting in consort,
other than a sale, transfer or disposition to: (A) a stockholder of the Company
in exchange for or with respect to its stock; (B) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (C) a person, or more than one person acting as a
group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of the outstanding stock of the Company; or (D) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned by a person described in (C); or


(iii)     Any transaction or series of related transactions pursuant to which
any person or any group of persons comprising a "group" within the meaning of
Rule 13d-5(b)(l) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with the Company) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Company's securities outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from the Company or the
acquisition of outstanding securities held by one or more of the Company's
stockholders; or


(iv)     The consummation of a Change in Control (as defined in the Plan).
Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company's
incorporation or to create a holding company that will be owned in the same
proportions by the persons who held the Company's securities immediately before
such transaction.


(c)     "Good Reason" shall mean the occurrence of any of the following events
or conditions, unless Executive has expressly consented in writing thereto:


(i)     A material reduction in Executive's Base Salary;


(ii)     The material diminution of Executive's duties, responsibilities, powers
or authorities, including the assignment of any duties and responsibilities
materially inconsistent with his positions as President and Chief Executive
Officer, provided that Good Reason shall not exist under this clause (ii) if
such diminution of authority, duties and responsibilities is a result of the
hiring of additional subordinates to assume some of Executive's duties and
responsibilities which are in fact, in the aggregate from time to time, not a
material diminution of such authority, duties and responsibilities as President
and Chief Executive Officer. The sale or


EAST\172252900.4
8







--------------------------------------------------------------------------------




disposition of any subsidiary or business of the Company to the extent such
event does not rise to the level of a sale of all or substantially all of the
Company's assets shall not in and of itself be deemed to be a material
diminution of duties;


(iii)     A material adverse change in Executive's reporting responsibilities so
that he no longer reports to the Board of Directors of the Company, provided
that Good Reason shall not exist under this clause (iii) if such diminution of
reporting responsibilities is a result of the hiring of additional subordinates
to assume some of Executive's reporting responsibilities (other than Executive's
reporting to the Board) which are in fact, in the aggregate from time to time,
not a material diminution of such reporting responsibilities as President and
Chief Executive Officer. The sale or disposition of any subsidiary or business
of the Company to the extent such event does not rise to the level of a sale of
all or substantially all of the Company's assets shall not in and of itself be
deemed to be a material diminution of duties;


(iv)     The Company requires that Executive's principal office location be
moved to a location more than fifty (50) miles from Executive's principal office
location immediately before the change without Executive's prior consent; and


(v)     A material breach by the Company of this Agreement or any other written
agreement between the parties.


For purposes of this Agreement, Executive shall not have Good Reason for
termination unless (i) Executive reasonably determines in good faith that a
"Good Reason" condition has occurred; (ii) Executive notifies the Company in
writing of the occurrence of the Good Reason condition within sixty (60) days of
such occurrence; (iii) Executive cooperates in good faith with the Company's
efforts, for a period not less than thirty (30) days following such notice (the
"Cure Period''), to cure the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist following expiration of the Cure Period
as determined by the Company; and (v) Executive terminates his employment within
sixty (60) days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.


3.9     Required Postponement for Specified Executives. If Executive is
considered a "specified employee" (as defined under Section 409A) and payment of
any amounts under this Agreement is required to be delayed for a period of six
(6) months after separation from service pursuant to Section 409A, payment of
such amounts shall be delayed as required by Section 409A, and the accumulated
postponed amounts shall be paid in a lump-sum payment within five (5) days after
the end of the six (6) month period. If Executive dies during the postponement
period prior to the payment of benefits, the amounts postponed on account of
Section 409A shall be paid to the personal representative of Executive's estate
within thirty
(30) days after the date of Executive's death.


4. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the Severance or Change of Control Severance provided for in
Section 3 of this Agreement, Executive hereby waives Executive's right to
receive payments under any severance plan or similar program that would
otherwise apply to Executive. In the event of any inconsistency between this
Agreement and any other plan, program or agreement in which Executive is a
participant or a party, this Agreement shall control unless such other plan,
program or agreement specifically refers to this Agreement as not so
controlling.


5. Confidentiality. Executive agrees that Executive's services to the Company
are of a special, unique and extraordinary character, and that Executive's
position places Executive in a position of confidence and trust with the
Company's customers, clients, vendors, suppliers, contractors, business partners
and employees. Executive also recognizes that Executive's position with the
Company will give Executive substantial access to Confidential Information (as
defined below), the unauthorized use or disclosure of which to competitors of
the Company would cause the Company to suffer substantial and irreparable
damage. Executive recognizes and agrees, therefore, that it is in the Company's
legitimate business interest to restrict Executive's use of Confidential
Information for any purposes other than the proper discharge of Executive's
employment duties at the Company, and to limit any potential appropriation of
Confidential Information by Executive for the benefit of the Company's
competitors and/or to the detriment of the Company. Accordingly, Executive
agrees as follows:


EAST\172252900.4
9







--------------------------------------------------------------------------------






(a)     Executive shall not at any time, whether during or after the termination
of Executive's employment with the Company or any Company subsidiary or
affiliate for any reason, reveal or disclose to any person or entity any of the
trade secrets or confidential information of the Company, or the trade secrets
or confidential information of any third party which the Company is under an
obligation to keep confidential, including but not limited to trade secrets or
confidential information respecting inventions, research, developments,
products, product plans, designs, methods, know-how, techniques, systems,
processes, software programs, works of authorship, processes, formulas,
technology, drawings, assays, raw data, scientific pre­ clinical or clinical
data, records, databases, formulations, clinical protocols, equipment designs,
customer or vendor lists, projects, plans, proposals, strategies, market plans,
forecasts, financials, and other business information ("Confidential
Information"), except as may be required in the ordinary course of performing
Executive's duties as an employee of the Company, and Executive shall keep
secret all Confidential Information entrusted to Executive and shall not use or
attempt to use any such Confidential Information for personal gain or in any
manner that may injure or cause loss, or could reasonably be expected to injure
or cause loss, whether directly or indirectly, to the Company.


(b)     The above restrictions shall not apply to: (i) information that at the
time of disclosure is in the public domain through no fault of Executive; (ii)
information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation on the part of such
third party; (iii) information approved for release by written authorization of
the Company; or (iv) information that may be required by law or an order of any
court, agency or proceeding to be disclosed; provided that Executive shall
provide the Company prior written notice of any such required disclosure once
Executive has knowledge of it and will help the Company to the extent reasonable
to obtain an appropriate protective order. Moreover, the foregoing shall not
limit Executive's ability to (A) to discuss the terms of Executive's employment,
wages and working conditions to the extent expressly protected by applicable
law, (B) to report possible violations of federal securities laws to the
appropriate government enforcing agency and make such other disclosures that are
expressly protected under federal or state "whistleblower" laws, or (C) to
respond to inquiries from, or otherwise cooperate with, any governmental or
regulatory investigation or proceeding.


(c)     Executive agrees that during Executive's employment with the Company or
any Company subsidiary or affiliate Executive shall not take, use or permit to
be used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature constituting Confidential Information or Developments (as defined below)
otherwise than for the benefit of the Company. Executive further agrees that
Executive shall not, after the termination of Executive's employment for any
reason, use or permit to be used any such notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials, it being agreed that all of the foregoing
shall be and remain the sole and exclusive property of the Company and that,
immediately upon the termination of Executive's employment for any reason,
Executive shall deliver all of the foregoing, and all copies thereof, to the
Company, at its main office.


(d)     Executive agrees that upon the termination of Executive's employment
with the Company or any Company subsidiary or affiliate for any reason,
Executive shall not take or retain without written authorization any documents,
files or other property of the Company, and Executive will return promptly to
the Company any such documents, files or property in Executive's possession or
custody, including any copies thereof maintained in any medium or format.
Executive recognizes that all documents, files and property that Executive has
received and will receive from the Company, including but not limited to
scientific research, customer lists, handbooks, memoranda, product
specifications, and other materials (with the exception of documents relating to
benefits to which Executive might be entitled following the termination of
Executive's employment with the Company), are for the exclusive use of the
Company and employees who are discharging their responsibilities on behalfofthe
Company, and that Executive has no claim or right to the continued use,
possession or custody of such documents, files or property following the
termination of Executive's employment with the Company for any reason.


(e)     Pursuant to the Defend Trade Secrets Act of2016, Executive acknowledges
that Executive will not have criminal or civil liability under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.


6. Intellectual Property.


EAST\172252900.4
10







--------------------------------------------------------------------------------






(a)     If at any time or times during Executive's employment with the Company
or any
Company subsidiary or affiliate Executive shall (either alone or with others)
make, conceive, discover or reduce to practice any invention, modification,
discovery, design, development, improvement, process, software program, work of
authorship, documentation, formula, data, technique, know-how, secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright or similar statutes or subject to
analogous protection) (herein called "Developments") that (i) relates to the
business of the Company or any of the products or services being developed,
manufactured or sold by the Company or which may be used in relation therewith,
(ii) results from tasks assigned to Executive by the Company or (iii) results
from the use of premises or personal property (whether tangible or intangible)
owned, leased or contracted for by the Company, such Developments and the
benefits thereof shall immediately become the sole and absolute property of the
Company and its assigns, and Executive shall promptly disclose to the Company
(or any persons designated by it) each such Development, and Executive hereby
assigns any rights Executive may have or acquire in the Developments and
benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Company.


(b)     Upon disclosure of each Development to the Company, Executive will,
during Executive's employment and at any time thereafter, at the request and
cost of the Company, sign, execute, make and do all such deeds, documents, acts
and things as the Company and its duly authorized agents may reasonably require:


(i)     to apply for, obtain and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and


(ii)     to defend any opposition proceedings in respect of such applications
and any opposition proceedings or petitions or applications for revocation of
such letters patent, copyright or other analogous protection.


(c)     In the event the Company is unable, after reasonable effort, to secure
Executive's signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive's physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive's agent and attorney-in-fact for the sole purpose of
acting for and on Executive's behalf and in his stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright and other
analogous protection thereon with the same legal force and effect as if executed
by Executive.


7. Non-Competition. During Executive's employment with the Company or any
Company subsidiary or affiliate and for a period of twelve (12) months after
termination of Executive's employment (for any reason whatsoever, whether
voluntary or involuntary) (the "Non-Competition Period''), Executive shall not,
without the prior written approval of the Board, whether alone or as a partner,
officer, director, consultant, agent, employee, representative or stockholder of
any company, entity, or other commercial enterprise, or in any other capacity,
directly or indirectly engage in any research, development, testing,
manufacture, sale, marketing, or licensing of therapeutic agents, antibody-drug
conjugates, and other biopharmaceutical products that address the following
indications or primary patient populations: breast cancer, urothelial cancer,
relapsed and refractory head and neck cancer, relapsed and refractory ovarian
cancer, refractory prostate cancer, and relapsed and refractory small cell lung
cancer and non-small cell lung cancer, or for such other therapeutic agents,
antibody-drug conjugates, and other biopharmaceutical products or indications or
primary patient populations thereto that have been commenced or in substantial
development during the term of his employment, and excluding all such
therapeutic agents, antibody-drug conjugates, and other biopharmaceutical
products, in this Section 7 above, that have been abandoned by the Company or
have been inactive for at least twelve (12) months on the date of Executive's
termination of employment, (the "Business''). The foregoing prohibition shall
not prevent Executive's employment or engagement after termination of
Executive's employment by any company or business organization, as long as the
activities of any such employment or engagement, in any capacity, do not involve
work on matters related to the Business of the Company during Executive's
employment with the Company. Executive shall be permitted to own securities of a
public company not in excess of five percent (5%) of any class of such
securities and to own stock, partnership interests or other securities of any
entity not in excess of five percent (5%)


EAST\172252900.4
11







--------------------------------------------------------------------------------




of any class of such securities and such ownership shall not be considered to be
in competition with the Company.


8. Non-Solicitation. During Executive's employment with the Company or any
Company subsidiary or affiliate and for a period of twelve (12) months after
termination of such employment (for any reason, whether voluntary or
involuntary), Executive agrees that Executive will not:


(a)     directly or indirectly (i) solicit, entice or induce, or attempt to
solicit, entice or induce, any customer or client to become a customer or client
of any other person, firm or corporation with respect to any products or
services then sold, offered, or under development by the Company or any of its
subsidiaries or affiliates, or (ii) solicit, entice or induce, or attempt to
solicit, entice or induce any customer, client vendor, supplier, contractor, or
business development partner to cease doing business with or any in way reduce
or impair its business relationship with the Company, and Executive shall not
approach or contact any such person, firm or corporation for such purpose or
authorize or knowingly approve the taking of such actions by any other person;
or


(b)     directly or indirectly (i) solicit or recruit, or attempt to solicit or
recruit, any employee, consultant or contractor of the Company to terminate
employment or otherwise cease providing services to the Company or (ii) solicit
or recruit, or attempt to solicit or recruit, any employee to work for or
provide services to a third party other than the Company; and Executive shall
not approach any such person for such purpose or authorize or knowingly approve
the taking of such actions by any other person.


9. Non-Disparagement. During Executive's employment and at all times following
Executive's termination of employment for any reason, Executive agrees not to
make, or knowingly cause to be made, any disparaging statement or communication,
written or oral, concerning the Company, or otherwise impugn the business or
management of, damage the reputation of, or interfere with the normal operations
of the Company, its subsidiaries and/or affiliates, or any of their respective
past or present employees, executives, officers, directors, shareholders,
members, managers, principals, or representatives. During Executive's employment
and at all times following Executive's termination of employment for any reason,
the Company agrees that none of the Company (via any authorized public
statement), its officers or members of the Board shall make, or knowingly cause
to be made, any disparaging statement or communication, written or oral,
concerning Executive, or otherwise impugn the business of Executive, damage the
reputation of Executive, or interfere with Executive's pursuit of other business
endeavors or employment. The foregoing prohibitions include, without limitation,


(i) non-verbal comments or statements made on the Internet, including without
limitation, on blogs, forums, social media platforms, review or rating sites, or
any Internet site or online message board (including but not limited to Linkedin
or GlassDoor); and (ii) comments or statements to any person or entity,
including without limitation, to the press or media, the Company, or any entity,
customer, client, vendor, supplier, consultant or contractor with whom the
Company or its subsidiaries or affiliates has, has had or may in the future have
a business relationship, that would in any way adversely affect Executive's
reputation or his business or employment activities or adversely affect the
conduct of the business of the Company or its subsidiaries or affiliates
(including but not limited to any business plans or prospects) or the reputation
of the Company, its subsidiaries or affiliates, or the aforementioned persons
(including without limitation former and present employees of the Company and/or
its subsidiaries or affiliates). Nothing in this provision or elsewhere in this
Agreement shall (a) affect the parties' 9 to provide truthful information as may
be required by law, rule, regulation or legal process, or as requested by any
legal or regulatory authority, (b) unlawfully impair or interfere with
Executive's rights under Section 7 of the National Labor Relations Act, or (c)
impair or in any way interfere with the Company's ability to engage in
intra-Company communications between or among officers, members of the Board,
and/or their advisors related to Executive's compensation, retention, and/or job
performance.


10. General Provisions.


(a)     Executive acknowledges and agrees that, for purposes of Sections 5, 6,
7, 8, and 9 of this Agreement, the term "Company" shall include the Company's
direct and indirect controlled subsidiaries and affiliates. Executive
acknowledges and agrees that the type and periods of restrictions imposed in
Sections 5, 6, 7, 8, and 9 of this Agreement are fair, reasonable and no greater
than necessary to protect the Company's legitimate business interests, and that
such restrictions are intended solely to protect the legitimate interests of the
Company, including its Confidential Information, goodwill (client, customer,
employee, and otherwise), and business interests, and shall not in any way
prevent Executive from earning a livelihood or impose upon Executive undue
hardship. Executive recognizes and agrees that the Company competes and provides
its products and services


EAST\172252900.4
12







--------------------------------------------------------------------------------




worldwide, and that Executive's access to Confidential Information makes it both
reasonable and necessary for the Company to restrict Executive's post-employment
activities worldwide in any market in which the Company competes, and in which
Executive's access to Confidential Information and other proprietary information
could be used to the detriment of the Company and for which the Company would
have no adequate remedy at law. In the event that any restriction set forth in
this Agreement is determined by a court of competent jurisdiction to be
overbroad or unenforceable with respect to scope, time (duration), or
geographical coverage, Executive agrees that such restriction or restrictions
shall be modified and narrowed, either by such court
of competent jurisdiction, or by the Company, to the least extent possible under
applicable law for such restriction or restrictions to be enforceable so as to
preserve and protect the legitimate interests of the Company as described in
this Agreement, and without negating or impairing any other restrictions or
agreements set forth herein.


(b)     Executive acknowledges and agrees that should Executive breach any of
the covenants, restrictions and agreements contained herein, irreparable loss
and injury would result to the Company, monetary relief would not compensate for
such breach, and damages arising out of such a breach would be difficult to
fully ascertain. Executive therefore agrees that, in addition to any and all
other remedies available at law or at equity, the Company shall be entitled to
have the covenants, restrictions and agreements contained in Sections 5, 6, 7,
8, and 9 specifically enforced (including, without limitation, by temporary,
preliminary, and permanent injunctions and restraining orders), without the need
to post any bond or security, by any state or federal court in the State of New
Jersey having equity jurisdiction, and Executive agrees to be subject to the
jurisdiction of such court and hereby waives any objection to the jurisdiction
or venue thereof.


(c)     Executive agrees that if the Company fails to take action to remedy any
breach by Executive of this Agreement or any portion of the Agreement, such
inaction by the Company shall not operate or be construed as a waiver of such
breach or of any subsequent or other breach by Executive of the same or any
other provision, agreement or covenant.


(d)     Executive acknowledges and agrees that the payments and benefits to be
provided to Executive under this Agreement are provided as, and constitute
sufficient and adequate, consideration for the covenants in Sections 5, 6, 7, 8,
and 9 hereof.


11. Representations and Warranties. Executive represents and warrants the
following to the Company, each of which Executive acknowledges is a material
inducement to the Company's willingness to enter into this Agreement and a
material provision of this Agreement:


(a)     Other than as previously disclosed in writing or provided to the
Company, Executive is not a party to or bound by any employment agreements,
restrictive covenants, non­ compete restrictions, non-solicitation restrictions,
and/or confidentiality or non-disclosure agreements with any other person,
business or entity, or any agreement or contract requiring Executive to assign
inventions to another party (each, a "Restrictive Agreement"), and Executive has
conducted a thorough review of any and all agreements he may have entered into
with any current or former employer or any other relevant party to ensure that
this representation and warranty is correct.


(b) No Restrictive Agreement prohibits, restricts, limits or otherwise affects
Executive's employment with the Company as an executive or ability to perform
any of Executive's duties or responsibilities for the Company as contemplated
herein.


(c)     Executive has not made any material misrepresentation or omission in the
course of his communications with the Company regarding the Restrictive
Agreements or other obligations to any current or former employer or other third
party.


(d)     Executive has not, directly or indirectly, removed, downloaded, or
copied any confidential or proprietary information or records of any current or
former employer (or their subsidiaries and/or corporate affiliates) without the
express written consent of an authorized representative of such entity, and
shall not use or possess, as of the date Executive begins employment and at all
times during his employment with the Company, any confidential or proprietary
information or records of any current or former employer (or their subsidiaries
and/or corporate affiliates), whether in hard copy or electronic form,
including, but not limited to, documents, files, disks, or other materials, all
of which Executive is prohibited from using in connection with his employment
with the Company.


EAST\172252900.4
13







--------------------------------------------------------------------------------






12. Survivorship. The respective rights and obligations of the parties under
this Agreement, including but not limited to those rights and obligations set
forth in Sections 5, 6, 7, 8, and 9, shall survive termination of Executive's
employment and any termination of this Agreement for any reason to the extent
necessary to the intended preservation of such rights and obligations.
    
13. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand-delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):


If to the Company, to:


Immunomedics, Inc.
300 The American Road
Morris Plains, NJ 07950
Attn: Jared Freedberg, General Counsel and Corporate Secretary


If to Executive, to:
The address of his principal residence most recently on file with the Company.


or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


14. Contents of Agreement, Amendment, Interpretation and Assignment.


(a)     This Agreement, including the Exhibits attached hereto, sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes any and all prior agreements and understandings
concerning Executive's employment by the Company and cannot be changed or
modified except upon written amendment approved by the Board and executed on its
behalf by a duly authorized officer and by Executive.


(b)     The headings in this Agreement are for convenience only, and both
parties agree that they shall not be construed or interpreted to modify or
affect the construction or interpretation of any provision of this Agreement.


(c)     All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or delegable
in whole or in part by Executive. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within fifteen (15) days of such succession, expressly to assume and
agree to perform this Agreement in the same manner as, and to the same extent
that, the Company would be required to perform if no such succession had taken
place.


15. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated by a court of competent
jurisdiction to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this
Agreement that can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction. If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.


16. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or


EAST\172252900.4
14







--------------------------------------------------------------------------------




in equity shall operate or be construed as a waiver thereof, and any such right,
remedy or power may be exercised by such party from time to time and as often as
may be deemed expedient or necessary by such party in its sole discretion.


17. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement other than such taxes that are, by their nature, obligations of the
Company (for example, and without limitation, the employer portion of the
Federal Insurance Contributions Act (FICA) taxes).


18. Counterparts. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
Facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.


19. Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the State of New Jersey without giving effect to
(i) any conflicts-of-law provisions or choice of law provisions of the State of
New Jersey or of any other jurisdiction which provisions (if applied) would
result in the application of the laws of any other jurisdiction other than of
the State of New Jersey, or (ii) canons of construction or principles of law
that construe agreements against the draftsperson. Each party hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court
located in New Jersey or any state court located within such state, in respect
of any claim, dispute, or controversy in any way arising out of or relating to
this Agreement or Executive's employment with the Company or the termination
thereof, and each party hereby waives, and agrees not to assert as a defense in
any action, suit or proceeding in which any such claim is made, that such party
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in such courts or that the venue thereof may not
be appropriate or that this Agreement may not be enforced in or by such courts.
Any appellate proceedings shall take place in the appropriate courts having
appellate jurisdiction over the courts set forth in this Section.


20. Section 409A. This Agreement is intended to comply with or otherwise be
exempt from Section 409A and its corresponding regulations, to the extent
applicable, and shall be so construed. Notwithstanding anything in this
Agreement to the contrary, payments of "nonqualified deferred compensation"
subject to Section 409A may only be made under this Agreement upon an event and
in a manner permitted by Section 409A, to the extent applicable. For purposes of
Section 409A, all payments of "nonqualified deferred compensation" subject to
Section 409A to be made upon the termination of Executive's employment under
this Agreement may only be made upon a "separation from service" under Section
409A. Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. In no event shall
Executive, directly or indirectly, designate the calendar year of payment with
respect to any amount that is "nonqualified deferred compensation" subject to
Section 409A. All reimbursements provided under this Agreement that are
"nonqualified deferred compensation" that is subject to Section 409A shall be
made or provided in accordance with Section 409A, including, where applicable,
the requirements that (a) any reimbursement is for expenses incurred during the
Employment Period (or during such other time period specified in this
Agreement), (b) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (c) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Nothing herein shall be construed
as having modified the time and form of payment of any amounts or payments of
"nonqualified deferred compensation" within the meaning Section 409A that were
otherwise payable pursuant to the terms of any agreement between Company and
Executive in effect prior to the date of this Agreement.


21. Section 280G of the Code. Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to Executive or for Executive's benefit pursuant to the terms of this
Agreement or otherwise (the "Covered Payments") constitute parachute payments
(the "Parachute Payments") within the meaning of Section 2800 of the Code and,
but for this Section 21, would be subject to the excise tax imposed


EAST\172252900.4
15







--------------------------------------------------------------------------------




under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the "Excise Tax"), then prior to making the
Covered Payments, a calculation shall be made comparing (i) the Net Benefit (as
defined below) to Executive of the Covered Payments after payment of the Excise
Tax to (ii) the Net Benefit to Executive if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax. Only if the
amount calculated under (i) above is less than the amount under (ii) above will
the Covered Payments be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax (that amount,
the "Reduced Amount"). "Net Benefit" shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.


(a) Any such reduction shall be made in accordance with Section 409A and the
following:


(i)     the Covered Payments consisting of cash severance benefits that do not
constitute nonqualified deferred compensation subject to Section 409A shall be
reduced first, in reverse chronological order; and


(ii)     all other Covered Payments consisting of cash payments, and Covered
Payments consisting of accelerated vesting of equity based awards to which
Treas. Reg. §1.2800-1 Q/A-24(c) does not apply, and that in either case do not
constitute nonqualified deferred compensation subject to Section 409A, shall be
reduced second, in reverse chronological order;


(iii)     all Covered Payments consisting of cash payments that constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
third, in reverse chronological order; and


(iv)     all Covered Payments consisting of accelerated vesting of equity-based
awards to which Treas. Reg. § 1.2800-1 Q/A-24(c) applies shall be the last
Covered Payments to be reduced.


(b)     Any determination required under this Section 21 shall be made in
writing in good faith by an independent accounting firm selected by the Company
and reasonably acceptable to the Executive (the "Accountants"). The Company and
Executive shall provide the Accountants with such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 21. For purposes of making the calculations and determinations
required by this Section 21, the Accountants may rely on reasonable, good-faith
assumptions and approximations concerning the application of Section 2800 and
Section 4999 of the Code. The Accountants' determinations shall be final and
binding on the Company and Executive. The Company shall be responsible for all
fees and expenses incurred by the Accountants in connection with the
calculations required by this Section 21 .


(c)     It is possible that after the determinations and selections made
pursuant to this Section 21 Executive will receive Covered Payments that are in
the aggregate more than the amount intended or required to be provided after
application of this Section 21 ("Overpayment') or less than the amount intended
or required to be provided after application of this Section 21
("Underpayment').


(i) In the event that: (A) the Accountants detennine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Company or
Executive that the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code)
from the date of Executive's receipt of the Overpayment until the date of
repayment.


(ii)     In the event that: (A) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of Executive together with interest at the applicable federal rate
(as defined in Section 7872(f)(2)(A) of the Code) from the date the amount
should have otherwise been paid to Executive until the payment date.


[SIGNATURE PAGE FOLLOWS]


EAST\172252900.4
16







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.




                                signature1043exhibit01.jpg
[signature1043exhibit01.jpg]


































EAST\172252900.4
17





